﻿184.	  Mr. President, it is part of a nice tradition at the opening of each session to extend warm congratulations and expressions of support to the President elected by the General Assembly. I should be failing in my duty if I did not join the voice of the delegation of Rwanda to the chorus of praise addressed to you. The honor falls upon me today to express to you on behalf of my delegation our very high esteem and to assure you that we shall contribute fully to the total success of the present session. I do so not out of habit or because of a feeling of conformity but because of the wise choice which conferred upon you the presidency of this session of the Assembly. Your outstanding qualities as a politician and a diplomat of experience warrant the almost unanimous trust which does honor not only to you but also to your country. We are certain that your perspicacity and experience will help each of us to make the fullest and most loyal contribution to the common cause. Our joy is all the greater since there exist between the Republic of Rwanda and the Grand Duchy of Luxembourg ties of fruitful friendship, rendered especially valuable to us by long years of co-operation and prospects of such co-operation in the future. I take this opportunity to reiterate through you to the Government and people
of Luxembourg the appreciation of the people of Rwanda of the great contribution made to it in support of its development efforts.
185.	Major-General Habyarimana, the President of the Republic of Rwanda, President-Founder of the National Revolutionary Movement for Development, and President of the Committee for National Peace and Unity, never ceases to tell our nation that Rwanda must rely for its development first of all on the efforts of its own sons and daughters. Nevertheless, in this world, which we should like to see united and with its economies complementing each other, the assistance of friendly countries is not only welcome but also obviously necessary to enable Rwanda to make rapid advances on the road to progress.
186.	] should like also to pay a warm tribute to the Minister for Foreign Affairs of the People's Democratic Republic of Algeria, Mr. Abdelaziz Bouteflika, President of the twenty-ninth session and the seventh special session of the General Assembly, for his very high sense of responsibility. It is very difficult to find sufficiently eloquent words to describe the manner in which he discharged his lofty mission. At both sessions he never ceased to make the fullest contribution to the cause of the United Nations, firmly convinced, as we all should be, that the future of our Organization cannot be conceived of without a just peace and the equitable distribution of the wealth of our planet. His well known dynamism and his clear sightedness do honor to the United Nations and to Africa. I congratulate him with emotion and I hope that his example will long continue.
187.	I am very happy to reiterate the full confidence of the Government of Rwanda in the Secretary-General. My Government is happy to see the responsibility and competence with which he carries out his noble mission. We follow with interest and satisfaction the tireless efforts of the Secretary-General to make of our Organization an effective and dynamic instrument in the service of peace, of the dignity of the human person and the well-being of all peoples. His many trips to Europe, Asia, America and Africa bear witness to his constant concern to assume, in addition to his daily functions, all his burdensome international responsibilities. We extend to him our very warmest appreciation.
188.	It is a particular pleasure for me to welcome Mozambique, Sao Tome and Principe, the Cape Verde Islands and very soon Angola, into the family of the United Nations. The warm welcome we extend to them is as intense as the joy we feel in finding ourselves amongst brothers and friends after so many years of struggle for the national independence and the liberation of Africa. That struggle is known to all of us and many of us know its price. We extend our sincere congratulations to all those who have resolutely and with devotion committed themselves to the defence of their inalienable rights to self-determination and independence. To all those martyrs, to all our heroes of today and of yesterday, I should like, at the beginning of my statement, to pay a solemn tribute which I know is not only mine but also that of the unanimous African peoples.
189.	The independence and the admission to the world Organization of the sister States which I have just mentioned is a source of great satisfaction to us.
We have reason to be pleased at the happy changes in Portugal and the abolition of the pernicious regime of Salazar and Caetano. Regrettably there are still unjust and oppressive Governments which threaten innocent populations with the holocaust of war and the specter of death.
190.	The humiliation and the frustration inflicted on the people of Zimbabwe by a handful of white colonialists, to which the United Kingdom has remained indifferent, the regime of apartheid in South Africa, the illegal establishment of the regime of Pretoria in Namibia, and the fratricidal struggles in Angola on the eve of independence, the still explosive situation in the Middle East, the misery and desolation left behind in Indo-China after long years of unlawful war: these are matters of pressing concern to us.
191.	I already had occasion to state on all these problems the position of my Government which is reflected in our determination to work for the maintenance of international peace and security, for the development of friendly relations and relations of cooperation based on the principles of equality, mutual respect, economic relations based on the acknowledgment of the legitimate rights of all the parties concerned and finally for the necessary solidarity among all nations.
192.	The Government of Rwanda will continue, under the enlightened guidance of its Chief, Major-General Habyarimana, President of the Republic of Rwanda, President-Founder of the National Revolutionary Movement for Development and President of the Committee for Peace and National Unity, to draw inspiration from those principles. Our domestic and foreign policy, in particular with regard to our friends and neighbors, will always be made to serve the goals of our Organization. Indeed, we consider that the commitment of all nations to that ideal is the only way to secure happiness and prosperity for all peoples.
193.	An over-all view of the international situation and more particularly of the questions before us at this session clearly shows that, although there are positive results in some areas, in others the situation remains disquieting, not to say disastrous.
194.	In Africa we registered with relief the practical measures taken by the new Portuguese regime in favor of decolonization. None the less, we deplore the deterioration of the situation in Angola at a time when the eradication of colonialism and the struggle against racism are entering their most decisive phase. The information we have about that sister State is in no way reassuring. In fact, scenes of violence and fratricidal struggles lead to bloodshed and tears. Negotiations to put a final end to the fighting are difficult to the extent that it is not always easy to find common ground for understanding when foreign or outside influences play a role of hegemony which has been wisely and patiently prepared.
195.	Yet, it is our duty to warn the leaders of the liberation movements against any threat of explosion on their territory. A civil war could only be a delaying factor for them and it could also be damaging to the development of the nation and a threat to international peace and security. Therefore, they must overcome all contradictions and divisions created and inflamed by those bent on the destruction of Africa, and become
aware of the need to find democratic and peaceful solutions, the only ones that can open prospects for the peaceful future of the territory and the security of the continent as a whole.
196.	Owing to the goodwill shown by the Portuguese Government, we hope that Lisbon will keep to its commitments to the very end and grant independence to all the colonies in the best possible conditions.
197.	In Rhodesia, the diplomatic and political combat waged for more than 10 years appears to us, if not useless, at least ineffective. Some like to think that the United Kingdom and its racist allies in Southern Rhodesia will arrive at a better understanding of the legitimate claims of the people of Zimbabwe. The experience acquired after long years of struggle has sufficiently shown that our Organization is facing a dialog of the deaf. In effect, instead of liberating 5 million men from the Rhodesian rebellion, the United Kingdom gives its financial and military support to Ian Smith against the people of Zimbabwe, who are inspired only by their faith and their rights against subjugation by a racist minority.
198.	Our Organization none the less has always hoped that the United Kingdom, which was the first State to sign the Charter of the United Nations after a violent war to liberate itself from Nazism, would feel honor bound to put down the Rhodesian rebellion, which is an outrageous affront not only to Her Majesty's Government, but to mankind as a whole.
199.	Year after year we face in South Africa the same mocking cynicism fomented by the same accomplices of the regime of Pretoria and Salisbury. A handful of voracious tyrants imposes terror and horrendous discrimination for too long for anyone to remain indifferent. Mass executions, assassinations and killings, imprisonments without trial, racist oppression of all types of which the Africans are victims, constitute the daily spectacle of Vorster.
200.	How much longer will the world remain indifferent to the cries of anguish from so many millions of people? Vorster himself and his blood-thirsty clique distinguish themselves in Namibia by a savage repression of the only liberation movement SWAPO. And yet our Organization drove away that usurper from the Territory on the very day when Namibia was declared under the control of the United Nations Council for Namibia.
201.	The Pretoria regime continues to disregard the unanimous will of the Members of our Organization and remains on that Territory to perpetuate its shameful policy of bantustans. In the meantime the world agrees in saying "Namibia should become free with its territory intact" while Pretoria stubbornly Balkanizes it and maintains its hegemony there. We have repeatedly condemned Vorster's regime. Resolutions and measures have been adopted to this effect, and each year we return to this forum to deplore the same horrors of apartheid, much to the amusement of the Pretoria representatives. Will the Organization capitulate to persistent provocations by Vorster? Will it ultimately declare an admission of failure in the face of that monster whose only equal was Hitler? All States must collectively and jointly seek definitive peaceful solutions, including the expulsion of South Africa from the Organization, in order to settle the problems
of apartheid and racial discrimination, with which we are faced anew each year. Otherwise we shall have failed in abiding by all the good principles which should inspire us and which form the very basis of our Charter.
202.	Although the explosive situation in South Africa, Zimbabwe and Namibia has received our attention because of the political immorality which prevails in that part of the world, the fate of other territories under colonial domination is equally deserving of our attention.
203.	For some time now the United Kingdom has led us to believe that it would grant independence to Seychelles in 1975. The year is coming to an end but no practical step has been taken to that effect. Following the rather flexible yet sufficiently precise timetable given by the Government of the United Kingdom, it was supposed to grant independence in 1975. It is to be feared that the interests concerned with the military bases and foreign fleets are delaying the process of accession by that territory to its national sovereignty. This international forum should insist on the complete liberation of the Seychelles.
204.	With respect to the Comoros, we welcome with satisfaction the proclamation of that Territory's independence. Difficulties persist, but we hope that the new independent State will settle its problems in full sovereignty without outside pressure or interference.
205.	The case of the Sahara under Spanish domination has been submitted to the International Court of Justice. It is therefore desirable for the parties involved to refrain from any unilateral action while waiting for the Court to take a decision, and my delegation hopes that this will take place as soon as possible since any delay could only lead to disorder and contempt of justice. We honestly hope that peaceful solutions will soon be worked out in order to settle this dispute.
206.	In the case of the Middle East, the reopening of the Suez Canal to international traffic, the unconditional reduction of Israeli forces in the vicinity of the Canal and the renewal of the mandate of the United Nations forces in charge of disengagement on the Syrian-Israeli front, have created a climate which favors the continuation of negotiations. However, my Government is pleased; with the recent agreement concluded between Israel and Egypt on the withdrawal of Israeli forces from Sinai and the Egyptian oilfields  thanks to the very praiseworthy efforts of the Government of the United States. Similar measures must be found in order to arrive at a just peace settlement which will take account of the interests of all concerned. In that connexion, withdrawal from the territories illegally occupied by Israel, respect for the right of the Palestinian people to dispose of their territory, mutual recognition and the security of the borders of all States of the region, including Israel, constitute prerequisites for a stable peace, an essential condition for fruitful co-operation between Israel and its neighbors. None the less, my delegation must condemn the attitude of Israel, which continues to flout the Charter and the resolutions of the United Nations. In our view Israel's behavior constitutes a grave threat to international peace and security.
207.	That is why, in the opinion of my delegation all the measures taken against Israel by the United
Nations should be not relaxed, but rather strengthened. Israel must finally understand that its behavior is intolerable, that its place among those who work for peace, justice and freedom in the world can only be justified today by the hope of all those who believe that if the United Nations shows itself firm and persevering, Israel will end up by understanding the value of the rules of international law and the Universal Declaration of Human Rights and will abide by them.
208.	These are our views within the framework of the policy which my Government has followed concerning the Middle East.
209.	The internal logic of the conflict in Cyprus leads us to stress that, without foreign armed intervention, without strategic interests on the part of certain Powers and without aims for annexation by the parties on the territory of Cyprus, the two communities should be able to find peaceful solutions to their specific problems. Outside interference should resolutely be eliminated from that territory if we wish to achieve consistent and stable solutions.
210.	My delegation keenly regrets that the new axis in the struggle for influence in South-East Asia is slowly but surely moving towards South Korea. As we have said many times, it is up to the Korean people to take a sovereign decision on its reunification and freely to work out its destiny. To achieve that, first of all foreign troops must unconditionally leave South Korea, and contacts between the interested parties must be resumed.
211.	Is there any need to recall that the admission of Korea to our Organization should also be seen from the standpoint of a single representation for the whole Korean people without any division of any kind?
212.	In Indo-China the war has for many years inflicted cruel suffering on the Vietnamese and Cambodian peoples. We can only be happy that it has come to an end notwithstanding the aftermath and we hope that the brave Vietnamese people, which freed itself from foreign aggression, will come to occupy the seat which belongs to it in the family of free nations. I greet with enthusiasm the liberation of those peoples and ] encourage them to address themselves with as much determination as they had during that memorable war to national reconstruction, in peace, order and security both domestic as well as external.
213.	In addition, it would be neither moral nor right for the major Powers involved to shirk their responsibilities now that it is necessary to reconstruct those countries which were so harshly struck. This is why we still think that all the States involved should be able to overcome feelings of disappointment and rancor in order to assist those peoples who were the victims of the longest war in modern times. It is in that context that the Government of Rwanda gives its firm support to the appeal of the Secretary-General to provide humanitarian assistance to Indo-China. We look forward to a generous response on the part of all, particularly the wealthier countries.
214.	The Government of Rwanda appreciated the speedy and important action of many Governments and international organizations which gave assistance to victims of drought, famine and other natural disasters. My country was among those which received
the benefit of that assistance, and we reiterate our appreciation to all those who gave us their kind attention during those difficult times of want.
215.	With regard to disarmament, we encourage the efforts of our Organization and the attempts of the major Powers to arrive at an international agreement to limit the armaments race. Indeed we feel that the enormous sums devoted to research and to the creation of destructive weapons would have far more appreciable results if they were put to the service of development and peace. We think that it is rather the moral view of the world that should be taken into account and not the ambition of keeping the world on its knees because some countries have enormous means of destruction,
216.	The modern world needs peace and happiness. Those savage believers in Julius Caesar's precept that, if you want peace, you must prepare for war must understand that 20 centuries of effort towards friendship and co-operation among nations accuse and condemn them. It is indeed folly to speak of peace while manufacturing guns. That is why my delegation categorically condemns the arms race, and particularly the proliferation of nuclear weapons.
217.	We remain convinced that the world will not find salvation by striving to eliminate an excess of population, but rather by trying to make all men productive, without any discrimination whatsoever.
218.	Recent years have witnessed the adoption of many provisions, both national and international, which in varying degrees show that there is an awareness of the imperative need to ensure greater social justice and in particular better social conditions for women.
219.	International Women's Year, 1975, was greeted by statements by Heads of State, legislative measures by many Governments, seminars, conferences, lectures and many other public celebrations.
220.	All those activities and measures showed in a striking fashion the timeliness of stressing particularly respect for the fundamental rights of women, who are equal but also complementary to men.
221.	At a time when nations need all their living forces in all areas, it is necessary to renounce prejudice and exclusivity.
222.	Women must be effectively and fully integrated in the process of development so that they may contribute to the group to which they belong their share of activities and prosperity.
223.	"If by her nature woman is intended to be a. mother, she is also an educator. The major part", Alexandre Vinet said, "and the most decisive part in the education of both sexes is in the hands of women. A great power has been given to them. To withdraw it from their hands is impossible."
224.	It is therefore understandable that the role of women in our society can be neither underestimated nor ignored. That is why we cannot remain indifferent in the face of the urgent need to ensure equal rights, possibilities and responsibilities for men and women.
225 We express our very warm feelings of sympathetic understanding of the efforts made by our Organization to ensure the integration of women in political, economic and cultural life.
226.	It is now a question of bringing about a just restructuring of relations between industrialized and developing countries.
227.	Before entering into the substance of the subject, I should like to express my satisfaction at the setting in motion and development of Arab-African cooperation. Recently we have witnessed the efforts which the Arab countries have made to assist other developing countries.
228.	We hope that this example will become more widespread and will serve as an incentive to the wealthy countries to help the least favored nations. We also hope that other measures will be taken to give new and original scope to ever-changing international co-operation.
229.	What is the position today? By means of a permanent dialog the major Powers, which yesterday were divided into two antagonistic blocs, have little by little changed from a long cold war to move towards the climate of detente which is essential for the achievement of fruitful co-operation based on mutual respect.
230.	The countries of the third world, which for a long time were exploited by the colonial Powers, became poorer and poorer because of the pillage and waste of their natural resources through a shameless policy of exploitation by those Powers, which became wealthy beyond measure and today eiyoy scandalous opulence, while three quarters of mankind stagnate in the most sordid misery.
231.	The sixth special session of the Assembly, having established that certain States of the third world were on the very edge of the precipice because of the present world economic crisis, appealed to the rich countries to assist them in their distress.
232.	That appeal was more or less heeded by those who still feel compassion for human misery, but the assistance provided was very far from what the hungry expected of international solidarity. Furthermore, the promised assistance was not given in time to those countries which needed it.
233.	Such indifference in the face of those blatant inequalities among members of the same community constitutes an international moral crisis. And yet it is that international morality which links us and in whose name we preach this dialog which invites us to achieve without delay that common instrument of our future, the new international economic order based on justice, fairness and equality.
234.	We were happy to see that throughout the work of the seventh special session, the parties involved and I am speaking of the industrialized countries and the countries of the third world  attempted to find points of convergence rather than of divergence.
235.	It was therefore with true satisfaction that my delegation welcomed the unanimous adoption of resolution 3362 (S-VII) and its annexes by the General Assembly.
236.	It is true that the road is long from words to deeds but, since the political will to act which previously was always lacking in our various meetings
seems to have become manifest in that historic session, there are grounds for believing that a great step forward has been taken towards a change of attitude and that we are coming closer to the objectives of the Charter of our Organization.
237.	Is not this the very meaning of the existence of our Organization?
238.	Those wars which caused such unspeakable suffering originated in a poor distribution of the wealth of our planet. The United Nations, which was born of the ruins of one of those wars in order to prevent new scourges of that type which would create bad relations between rich and poor, should favor the development of that new international economic order.
239.	The preamble to the Charter states:
"We the peoples of the United Nations determined
"to save succeeding generations from the scourge of war, which twice in our lifetime has brought untold sorrow to mankind, and
"to reaffirm faith in fundamental human rights, in the dignity and worth of the human person, in the equal rights of men and women and of nations large and small, and
"to establish conditions under which justice and respect for the obligations arising from treaties and other sources of international law can be maintained, and
"to promote social progress and better standards of life in larger freedom, . . ."
240.	In quoting the Preamble of the Charter, I want to point out that even those countries which were not represented on that historic occasion and I mean countries of the third world in general and those of Africa in particular subscribed to the Charter when they were admitted to the United Nations.
241.	Furthermore, desirous of faithfully and fully discharging their obligations to the community and to promote the great ideals of this Organization, the countries of the third world, grouped in the great non-aligned movement, intend to play a major role in international relations.
242.	In requesting the revision of the Charter to adjust it to the imperative needs and realities of our time, the countries of the third world, more concerned than others in the settlement of certain problems, such as colonialism, neo-colonialism, racism, Zionism, racial discrimination and apartheid, of which they are frequently victims, wish to see a Charter that will be a code of conduct for all States in their international relations, and not a collection of privileges for those same Powers of yesterday.
243.	In requesting the establishment of a new international economic order based on equality, fairness, independence and justice, the countries of the third world wish to translate into deeds the feelings which inspired the illustrious authors of the Universal Declaration of Human Rights.
244.	In that connexion, the Declaration and the Program of Action on the Establishment of a New International Economic Order, adopted by consensus on 1 May 1974 by the General Assembly, are an eloquent illustration of that concern.
245.	The unity which has characterized the attitude of the delegations of the non-aligned Member States is not a dictatorship by the majority, as some would have had public opinion think, but a real growth of awareness on the part of the majority of our Organization, which wishes to put an end to the economic disorder which stems from an anachronistic and obsolete economic order.
246.	The countries of the third world, therefore, invite their partners, the developed countries, to examine calmly the proposals made to them in all honesty and objectivity in an effort to do away forever with that evil which afflicts both poor and rich alike.
247.	My delegation welcomes the initiative taken by the President of France, Mr. Valery Giscard d'Estaing, to organize an international conference to deal with energy and other raw materials. This willingness to talk and to have a dialog, which is a constant element in the foreign policy of France, meets with the approval of most of us. If the preparatory conference did not succeed, the responsibility is that of those who always want to have their way. My delegation remains convinced that the obstacles of a psychological nature will be overcome and that that conference will finally take place. The interests of all, and the very survival of mankind, are at stake. It is regrettable that, since the third world made its voice heard to demand the establishment of a new international economic order, we find, at international conferences organized for that purpose, attitudes which are not constructive or which are merely negative on the part of certain Powers, and those not the least among them.
248.	Those attitudes which sometimes are accompanied by threats to use force, in order to take over the resources of others, are all the more regrettable in view of the fact that proposals of the third world conceal nothing that could in any way injure their rights or status as great Powers. The aim of the various proposals and declarations is simply the orderly development of the third world and the continued growth of the industrialized countries, thanks to the advantageous prices of raw materials to be established by common agreement,
249.	The delegation of Rwanda thinks that the time has come to find an equitable solution to the very thorny problem of a reform of the international monetary system, whose ineffectiveness no longer needs to be demonstrated. To that end, we believe that only a Program of sincere co-operation among peoples can do away with the flagrant inequalities that exist today among rich and poor.
250.	That is why we reiterate here our faith in the world Organization, which is a place where we can exchange and enrich our experience, the variety of which will lead all of us to feel, even more strongly than before, the need for solidarity.
251.	My delegation expresses the wish that the urgent appeal made in this forum by the third world will be favorably received by the well-to-do countries which fn fact do have the magic key to the problem which affects us: namely, the problem of the fatal abyss which separates the rich and the poor on our planet.
252.	The Republic of Rwanda, for its part, is happy to proclaim once again its faith in our Organization
and its willingness to contribute to the improvement of relations among men.
